                                       
                 Case 2:20-cv-04914-VAP-AFM Document 10 Filed 06/22/20 Page 1 of 5 Page ID #:38
                                                                                                                                                                           POS-010
       ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                                 FOR COURT USE ONLY
          CENTER FOR DISABILITY ACCESS
          Raymond G. Ballister, Jr. SBN 111282
          8033 Linda Vista Rd, Suite 200

                   TELEPHONE NO.:    (858) 375-7385    FAX NO. (Optional): (888) 422-5191
      E–MAIL ADDRESS (Optional):     mark@potterhandy.com
           ATTORNEY FOR (Name):      Plaintiff
       CENTRAL      DISTRICT OF CALIFORNIA
         STREET ADDRESS:

            MAILING ADDRESS:

           CITY AND ZIP CODE:

                 BRANCH NAME:


           PLAINTIFF/PETITIONER:                Langer                                                                         CASE NUMBER:

                                                                                                                                         2:20-cv-04914-VAP-AFM
     DEFENDANT/RESPONDENT:                      Cetina, Sr et al
                                                                                                                              Ref. No. or File No.:
                                         PROOF OF SERVICE OF SUMMONS

                                                       (Separate proof of service is required for each party served.)
     1.    At the time of service I was at least 18 years of age and not a party to this action.
     2.    I served copies of:
            a.              summons
           b.               complaint
           c.               Alternative Dispute Resolution (ADR) package
           d.               Civil Case Cover Sheet (served in complex cases only)
           e.               cross-complaint
           f.        X      other (specify documents):         SEE ATTACHED LIST OF DOCUMENTS SERVED
     3.    a. Party served (specify name of party as shown on documents served):
                 Orlando A. Cetina, Sr., in individual and representative capacity as trustee of The Orlando A. Cetina, Sr. and Martha A. Cetina Family Trust dated 29th June 2001;

           b.            Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                         under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):


     4.    Address where the party was served:
           3984 Marcasel Ave, Los Angeles, CA 90066
     5.    I served the party (check proper box)
           a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                      receive service of process for the party (1) on (date):                      (2) at (time):
           b.               by substituted service.  On (date): 06/09/2020         at (time): 6:09 pm I left the documents listed in item 2 with or
                            in the presence of (name and title or relationship to person indicated in item 3):
                            Jane Doe Coe Occupant
                           (1)                (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                              of the person to be served. I informed him or her of the general nature of the papers.

                           (2)                (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                              place of abode of the party. I informed him or her of the general nature of the papers.
                           (3)                (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                              address of the person to be served, other than a United States Postal Service post office box. I informed
                                              him or her of the general nature of the papers.
                           (4)                I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                              at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                              (date): 06/10/2020 from (city): San Diego                    or        a declaration of mailing is attached.
                           (5)                I attach a declaration of diligence       stating actions taken first to attempt personal service.
                                                                                                                                                                              Page 1 of 2

      Form Adopted for Mandatory Use                                                                                                                     Code of Civil Procedure, § 417.10
        Judicial Council of California
                                                                  PROOF OF SERVICE OF SUMMONS
      POS-010 [Rev. January 1, 2007]
                                 
               Case 2:20-cv-04914-VAP-AFM Document 10 Filed 06/22/20 Page 2 of 5 Page ID #:39
           PLAINTIFF/PETITIONER:            Langer                                                       CASE NUMBER:


                                           Cetina, Sr et al                                                        2:20-cv-04914-VAP-AFM
     DEFENDANT/RESPONDENT:



     5.   c.             by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                         address shown in item 4, by first-class mail, postage prepaid,

                         (1) on (date):                                               (2) from (city):
                          (3)          with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                       to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                         (4)            to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

          d.             by other means (specify means of service and authorizing code section):




                         Additional page describing service is attached.

     6.   The "Notice to the Person Served" (on the summons) was completed as follows:
           a.        as an individual defendant. 
           b.        as the person sued under the fictitious name of (specify):
          c.         as occupant.
           d.        On behalf of (specify):          Orlando A. Cetina, Sr., in individual and representative capacity as trustee of Th
                          under the following Code of Civil Procedure section:
                                           416.10 (corporation)                           415.95 (business organization, form unknown)
                                           416.20 (defunct corporation)                   416.60 (minor)
                                           416.30 (joint stock company/association)       416.70 (ward or conservatee)
                                           416.40 (association or partnership)            416.90 (authorized person)
                                           416.50 (public entity)                         415.46 (occupant)
                                                                                          other: Trustee
     7.   Person who served papers
          a. Name: Rudy Diaz
          b. Address: 254 e 3rd st San Dimas ca 91773
          c. Telephone number: 626 375-5246
          d. The fee for service was: $ 30
          e. I am:
                (1)             not a registered California process server.
                (2)             exempt from registration under Business and Professions Code section 22350(b).
                (3)             a registered California process server:
                                (i)         owner          employee         independent contractor.
                                (ii) Registration No.: 2018207657
                                (iii) County: Los Angeles

     8.             I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                    or
     9.             I am a California sheriff or marshal and I certify that the foregoing is true and correct.

    Date:
                
          --
               (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                             (SIGNATURE )


          3VEZ%JB[



     POS-010 [Rev. January 1, 2007]                                                                                                        Page 2 of 2
                                                            PROOF OF SERVICE OF SUMMONS
                                            
             Case 2:20-cv-04914-VAP-AFM Document 10 Filed 06/22/20 Page 3 of 5 Page ID #:40
       Attorney or Party without Attorney (Name and Address):

        CENTER FOR DISABILITY ACCESS
                                                                               Telephone No.:   (858) 375-7385
        Raymond G. Ballister, Jr. SBN 111282
        8033 Linda Vista Rd, Suite 200                                            Fax No.:   (888) 422-5191

       Attorney for          Plaintiff
       Insert name of Court, and Judicial District and Branch Court:
        CENTRAL DISTRICT OF CALIFORNIA
       SHORT TITLE CASE:




        PLAINTIFF:          Langer

        DEFENDANT:           Cetina, Sr et al
                                                                                                                     Case No.:
                    $)),'$9,7 2) 5($621$%/( ',/,*(1&(                                                                                  2:20-cv-04914-VAP-AFM
          Rudy Diaz
      I, ____________________________,        declare I am a Registered Process Server and was retained by Armada Prime. I was
      on the dates mentioned herein over the age of eighteen years and not a party to this action. I am authorized to serve legal process
      in the State of California. The following facts are within my personal knowledge and if sworn as a witness I can and will
      truthfully and competently testify thereto.

      I attempted to serve the following documents: SEE ATTCHED LIST OF DOCUMENTS SERVED
      Name of party served:              Orlando A. Cetina, Sr., in individual and representative capacity as trustee of The Orlando A. Cetina, Sr. and Martha A. Cetina Family Trust dated 29th June 2001;


     6/8/20, 11:48 am
     3984 Marcasel Ave, Los Angeles, CA 90066
     Unsuccessful Service Attempt.



     6/8/20, 7:21 pm
     3984 Marcasel Ave, Los Angeles, CA 90066
     Unsuccessful Service Attempt.



     6/9/20, 6:09 pm
     3984 Marcasel Ave, Los Angeles, CA 90066
     Unsuccessful Service Attempt. I was able to serve personally Jane Doe who identified herself as Co-Occupant. Age: 24;
     Ethnicity: Caucasian; Gender: Female; Weight: 130; Height: 5'4"; Hair: Brown; Eyes: Green;




      3URFHVV6HUYHU Rudy Diaz                                                                                        >;@       5HJLVWHUHG&DOLIRUQLD
      $UPDGD3ULPH                                                                                                                 3URFHVV6HUYHU
      /LQGD9LVWD5G6XLWH                                                                                                5HJLVWUDWLRQ1XPEHU2018207657
      6DQ'LHJR&$                                                                                                           &RXQW\Los Angeles
                                                                                                                       Fee for service:  30
      I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                                   
      Executed on: _____________________                                                               Signature: ______________________________________

       ______________________________________________________________________________________________________
                                 Proof of Service complies with CRC 982(a)(23) as required by CCP 417.10
                                        AFFIDAVIT OF REASONABLE DILIGENCE
                                           
           Case 2:20-cv-04914-VAP-AFM Document 10 Filed 06/22/20 Page 4 of 5 Page ID #:41


         Attorney or Party without Attorney (Name and Address):

          CENTER FOR DISABILITY ACCESS
                                                                                   Telephone No.:   (858) 375-7385
          Raymond G. Ballister, Jr. SBN 111282
          8033 Linda Vista Rd, Suite 200                                             Fax No.:   (888) 422-5191

         Attorney for Plaintiff
         Insert name of Court, and Judicial District and Branch Court:

         CENTRAL DISTRICT OF CALIFORNIA
         SHORT TITLE CASE:




         PLAINTIFF:          Langer
         DEFENDANT:          Cetina, Sr et al
                                                                                                           Case No.:
                             3522)2)6(59,&(%<0$,/                                                                  2:20-cv-04914-VAP-AFM

           1. I am at least 18 years of age, not a party to this action, and I am a resident of or employed in the county
           where the mailing took place.

           2. I served copies of the following documents: SEE ATTCHED LIST OF DOCUMENTS SERVED

           3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully
              prepaid, in the United States Mail at San Diego, California, addressed as follows:

                         a. Date of Mailing: 06/10/2020
                         b. Place of Mailing: San Diego, California
                         c. Addressed as follows:
                                                                         Orlando A. Cetina, Sr., Trustee of The Orlando A. Cetina, Sr. and Martha A.
                                                                         Cetina Family Trust dated 29th June 2001;
                                                                         3984 Marcasel Ave, Los Angeles, CA 90066



           I am readily familiar with this business’s practice for collecting and processing correspondence for
           mailing. On the same day that correspondence is placed for collection and mailing, it is deposited in the
           ordinary course of business with the United States Postal Service in a sealed envelope with postage fully
           prepaid at San Diego, California in the ordinary course of business.



                      $UPDGD3ULPH  
                        /LQGD9LVWD5G6XLWH
                        6DQ'LHJR&$
                          
                        $GPLQ#$UPDGD3ULPHFRP




           I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
           correct.


                             06/10/2020
           Executed on: _____________________                                      Signature: ______________________________________
                                                                                                  ___
                                                                                                   __
                                                                                                   _ ___
                                                                                                       _____
                                                                                                         _ _____



                                                                          PROOF OF SERVICE BY MAIL
                 
           Case 2:20-cv-04914-VAP-AFM Document 10 Filed 06/22/20 Page 5 of 5 Page ID #:42
                           Langer v. Cetina, Sr et al
             CaseName:________________________________________________

             CaseNumber:______________________________________________
                              2:20-cv-04914-VAP-AFM


                                                    DOCUMENTSSERVED

✔ SUMMONS&PROOFOFSERVICE                                    &Z'/^dZd/KE/E&KZDd/KE,EKhd
✔ COMPLAINT&CIVILCOVERSHEET                                  KZZ^dd/E'^DE'DEdKE&ZE
    INSTRUCTIONSONHOWTOCOMPLETETHECOVERSHEET
                                                                  EKd/K&^^^/'EDEdʹhE>/D/d/s/>^
    VERIFICATION
                                                                  sK>hEdZz&&//Ed>/d/'d/KE^^d/Wh>d/KE^
✔ CIVILCASECOVERSHEETADDENDUMANDSTATEMENTOF
    LOCATION                                                     ^d/Wh>d/KEͲZ>zKZ'E/^d/KE>Dd/E'

✔ NOTICETOPARTIESOFCOURT–DIRECTEDADRPROGRAM              ^d/Wh>d/KEʹ/^KsZzZ^K>hd/KE
✔ CERTIFICATIONANDNOTICEOFINTERESTEDPARTIES                 /E&KZD>/^KsZzKE&ZE
✔ NOTICEOFASSIGNMENTTOUNITEDSTATESJUDGES                   ^d/Wh>d/KEEKZZʹDKd/KE^/E>/D/E
    NOTICETOCOUNSEL
    ATTENTION:NEWCVILACTIONS
                                                              ✔   s/^KZz/E&KZDd/KE&KZh/>/E'KtEZ^EdEEd^
                                                                  ΀WZ>/&KZE//s/>Kϱϱ͘ϯ;Ϳ;ϭͿ;Ϳ΁
    DEMANDFORJURYTRIAL
                                                              ✔   s/^KZzEKd/dK&EEd΀WZ>/&KZE//s/>K
✔ NOTICETOPARTIES:COURTPOLICYONSETTLEMENT           ϱϱ͘ϱϰ;Ϳ;ϭͿ΁
    ANDUSEOFALTERNATIVEDISPUTERESOLUTION(ADR)
                                                              ✔   EKd/K&^dzΘZ>zs>hd/KEKE&KZ:K/Ed/E^Wd/KE;ŝƐĂďŝůŝƚǇĐĐĞƐƐ
    ORDERRESTATUS(PRETRIALSCHEDULING)CONFERENCE            >ŝƚŝŐĂƚŝŽŶͿ

    NOTICEOFAVAILABILITYOFAMAJISTRATEJUDGETO          ✔   &EEd͛^WW>/d/KE&KZ^dzΘZ>zs>hd/KEKE&ZEWZ/s/>
                                                                  Kϱϱ͘ϱϰKZ:K/Ed/E^Wd/KE
    EXERCISEJURISDICTIONANDAPPEALINSTRUCTIONS
    NOTICEOFAVAILABILITYͲVOLUNTARYDISPUTERESOLUTION
                                                              ✔   Kd,Z

    STIPULATIONTOELECTREFFERALOFACTIONTOVOLUNTARY         STANDING ORDER
    DISPUTERESOLUTIONPROGRAM(VDRP)
    ORDERREQUIRINGJOINTSTATUSREPORT
    ORDERREFILINGREQUIREMENTS
    ORDERSETTINGMANDATORYSCHEDULINGCONFERENCE
    STANDINGORDERREGARDINGCASEMANAGEMENTINALL
    CIVILCASES
    SCHEDULINGORDERFORCASESASSERTINGDENIALOFRIGHT
    OFACCESSUNDERAMERICANSWITHDISABILITIESACT
    CIVILMINUTES–GENERAL
    SETTLEMENTCONFERENCEPROCEDURES
    STANDINGORDERFORALLJUDGESOFTHENORTHERN
    DISTRICTOFCALFORNIA
    CONSENTTOPROCEEDBEFOREAUNITEDSTATEMAJISTRATE
    JUDGE
